DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 09/21/2022 have been received and its contents have been carefully considered.  
Claims 1-15 and 17-20 are pending in this application.  Claims 8 and 10-11, as currently amended, are presented for examination.  Claims 1-7, 9, 12-15 and 17-20, as previously submitted, are now presented again for examination.  Claim 16 has been cancelled.
Response to Arguments
Applicant’s arguments, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 and claim 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manahan et al. (US Publication 2010/0284150) in view of McKeen et al. (US Patent 6,400,567).
In re Claim 11, Manahan discloses a set of fire shields for a variable frequency drive 110, comprising: a front shield (cover); a rear shield 102; wherein the front shield and the rear shield are configured to mate with a variable frequency drive 110 (paragraph 0022) and are fire resistant (NEMA 7 enclosure, paragraph 0021).
Manahan does not explicitly disclose wherein an intake baffle connects to the front shield and the rear shield of the set of fire shields upon assembly. However, providing such was not new in the art of electronics. For example, McKeen discloses a front shield 176, a rear shield 142 and an intake baffle 106, wherein the intake baffle connects to the front shield and the rear shield of the set of fire shields upon assembly. It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an intake baffle like that disclosed in McKeen with the enclosure as otherwise disclosed in the Manahan to ensure proper airflow within the enclosure from the variable frequency drive to the air vents. 
In re Claims 12 and 13, Manahan further discloses wherein the front shield, rear shield and intake baffle 120 is comprised of metal. Manahan, paragraph 0021. 
In re Claim 14, Manahan discloses wherein the front shield (cover) and rear shield 102 are configured to be mounted together upon assembly. 
In re Claim 15, Manahan discloses a NEMA 7 enclosure (paragraph 0021) capable of being configured to be UL 2043 compliant. 
In re Claim 17, Manahan discloses wherein the front shield (cover), the rear shield 102 and the intake baffle 120 or 130 are configured to be assembled as an empty shell to enclose the variable frequency drive 110 upon insertion therein.
In re Claim 18, Manahan discloses wherein the front shield (cover), the rear shield 102 and the intake baffle 120 or 130 are configured to be assembled as an enclosure for the variable frequency drive upon assembly.
In re Claim 19, Manahan as modified by McKeen discloses wherein the intake baffle (106 in McKeen) is configured to include an internal duct portion (See McKeen, Figure 1) to allow cooling air flow but to deter flame progression.
In re Claim 20, Manahan discloses wherein the intake baffle 120 is a metal grill 150.  Manahan, paragraph 0032. 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LSIS H100 Series Brochure (published October 2017) (hereinafter H100 Brochure), Manahan et al. (US Publication 2010/0284150) and further in view of McKeen et al. (US Patent 6,400,567).
In re Claim 1, H100 Brochure discloses an enclosed variable frequency drive comprising: a variable frequency drive (“drive” as shown throughout disclosure and specifically pages 58-75) having a 3D shape and upwardly directed air flow vents (see vents shown throughout but specifically pages 2, 58-75).  H100 does not explicitly disclose an enclosure for the drive. However, providing such was common in the art. For example, Manahan discloses an enclosure 102 configured to conform to the shape of internal electronics 110 mounted therein, wherein the enclosure is a fire shield (paragraph 0021), and having air flow vents 150, 160 to direct air from the electronics mounted therein (paragraph 0024).  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an enclosure like that disclosed in Manahan with the variable frequency drive as otherwise disclosed in the H100 Brochure to further protect the drive from the environment (i.e. to allow the drive to function in extreme environments).  Manahan does suggest that the electronics mounted therein may be a variable frequency drive.  Manahan, paragraph 0022.  H100 as modified by Manahan does not explicitly disclose wherein the air flow vents are mated with the variable frequency drive vents. However, mating vents from electronics within an enclosure was known to a person having ordinary skill in the art of electronics before the effective filing date of this application. For example, McKeen discloses electronics 112 or 128 located within an enclosure, wherein upwardly directed air flow vents 116 (See Figure 2) are mated with air flow vents 158 of the enclosure.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before the effective filing date of this application to have provided mated air flow vents, like that disclosed in McKeen, with the apparatus as otherwise disclosed in H100 as modified by Manahan so as to ensure adequate directed air flow from the drives to an external environment which will ensure effective cooling and operation of the drives. 
In re Claim 2, Manahan further discloses wherein the fire shield is comprised of metal. Manahan, paragraph 0021.
	In re Claim 3, Manahan discloses wherein the enclosure includes a front portion (cover) and a rear portion 102 mating with the front portion. 
	In re Claim 4, H100 Brochure discloses an intake baffle (conduit) disposed at a bottom portion of the drive. See pp. 58-75. 
In re Claim 5, H100 Brochure does not explicitly disclose the material of the housing of the drive. However, the office takes official notice of facts outside the record that providing a polymer or plastic housing for a variable frequency drive was known before the effective filing date of the application and would have been obvious to a person having ordinary skill in the art of electronics at that time to have used a polymer to fabricate some or all the housing.  The benefits of using a polymer for an electrical apparatus housing are well known. 
	In re Claim 6, Manahan discloses a NEMA 7 enclosure (paragraph 0021) capable of being configured to be UL 2043 compliant. 
In re Claim 7, H100 as modified by Manahan and McKeen discloses wherein the intake baffle (106 in McKeen) is configured to include an internal duct portion (See McKeen, Figure 1) to allow cooling air flow but to deter flame progression.
In re Claim 8, H100 Brochure as modified by Manahan and McKeen discloses wherein the intake baffle (conduit as disclosed in H100 Brochure or baffle 106 as disclosed in McKeen) as incorporated into the NEMA 7 enclosure of Manahan is capable of being UL 2043 compliant.
In re Claim 9, Manahan discloses wherein the front portion (cover) connects to the rear portion 102 of the fire shield upon assembly. 
	In re Claim 10, H100 Brochure as modified by Manahan and McKeen discloses wherein an intake baffle 166, 168 would connect to the rear portion (102 in Manahan) of the fire shield upon assembly. See McKeen, Figures 1 and 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841